Citation Nr: 1200623	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection should be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip disability, and if so, whether service connection should be granted.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for arthritis of multiple joints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for a low back disability, a right hip disability, fibromyalgia, arthritis of multiple joints, and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for lumbar strain and a right hip contusion was denied in an October 1987 rating decision; the Veteran did not appeal.  

2.  The evidence received since the October 1987 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for low back and right hip disabilities.


CONCLUSIONS OF LAW

1.  The October 1987 RO decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claims of entitlement to service connection for low back and right hip disabilities; as such, no further discussion of the VCAA is necessary as it pertains to those claims.


Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for lumbar strain and a right hip contusion in an October 1987 rating decision.  It noted that neither a low back condition nor a right hip condition was found on VA examination.  

The evidence of record at the time of the October 1987 rating decision included the Veteran's service treatment records.  They reflect that the Veteran was seen for complaints referable to her low back and right hip.  

VA records associated with the record in October 1987 included an August 1985 outpatient report reflecting a four year history of low back pain.  An x-ray study conducted at that time revealed spina bifida occulta.  The report of an August 1987 VA examination indicated history of lumbar strain with spina bifida occulta and arthralgia of the right hip with no positive findings.

Since the October 1987 rating decision, the Veteran has submitted private medical records, to include an October 1999 report that indicates low back syndrome.  An August 2004 report indicates an assessment of right hip pain.  

Also associated with the claims file since the October 1987 rating decision are VA treatment records.  A report dated in February 2011 indicates a probable degenerative tear of the anterosuperior right acetabular labrum.  

A private MRI report dated in May 2011 indicates degenerative changes of the right hip joint.

The evidence received since the October 1987 rating decision includes that showing current complaints and findings referable to the Veteran's low back and right hip.  As such, the Board finds that the defect existing at the time of the October 1987 rating decision is cured, and the claim maybe reopened.

The reopened claim will be address in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a low back disability is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right hip disability is granted.


REMAND

As an initial matter, the Board observes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.

Service treatment records reflect that in January 1978, the Veteran complained of bilateral shin pain.  Physical examination revealed slight swelling.  The impression was probable mild shin splints.  

In November 1978 the Veteran reported pain and swelling in her right knee.  Physical examination revealed crepitation and swelling in the right knee and crepitation in the left knee without swelling.  The Veteran was placed on profile for seven days.  

An April 1980 radiology report indicates that there was an old fracture at L4, but no displacement.  

In July 1981 the Veteran complained of pain in both legs of six months' duration.  She noted that she ran two and a half miles five days per week, sometimes in boots.  Shin splints were assessed.  The provider noted that the Veteran was apparently angry when she left, and intimated that she would like to get out of the Army before her legs were "wrecked."  

The Veteran reported low back pain in February 1983.  She indicated that she had done some heavy lifting two months previously.  Low back sprain was assessed.  At that time, physical examination also revealed tenderness in the right hip, and bursitis was assessed.  

In March 1983 the Veteran complained of extreme low back pain, upper back pain, and knee pain.  She stated that she had been thrown while horseback riding two years previously and had experienced pain since that time, to include in her right hip.  The provider noted that the Veteran had been seen on numerous occasions for problems with no definite diagnosis.  Physical examination revealed tenderness over the lumbosacral region, radiculitis in the right leg, and a positive straight leg raise at 40 degrees on the right.  The assessment was low back pain with questionable sciatica.  On follow-up in April 1983, the provider noted chronic low back pain.  

VA treatment records show that in June 1985 the veteran complained of chronic back pain.  in August 1985 she reported low back pain of four years' duration.  The plan was to conduct an X-ray study and EMG study.  The EMG was normal; the report of an X-ray study is not of record.

A private record dated in September 1998 notes that the Veteran had ill-defined body aches which were probably myofascial pain syndrome.  Degenerative disc disease of the back was noted.  The provider noted in October 1999 that the Veteran continued to have generalized body aches and pains.  Low back syndrome was assessed, as well as generalized myalgias and arthralgias.  In November 2001 a private provider noted that the Veteran had seen a rheumatologist and that she had fibromyalgia.  Low back and right hip pain are noted in an August 2004 record.  

In a January 2007 statement, the Veteran noted that she had received treatment in service as early as in basic training.  She stated that she endured extreme conditions during field exercises and that she concurrently held many positions during her time in Germany.  She indicated that she had suffered with chronic pain since she left the Army.

In the present case, the Board finds that the standards set forth in McLendon have been satisfied: the Veteran has stated that she experiences symptoms of chronic pain which are reflected in the record, the evidence establishes in-service complaints, she has stated that she has experienced continuity of symptomatology since service (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide these claims at present.  Therefore, the appeal must be remanded so that the Veteran may be scheduled for a VA medical examination in order to obtain necessary nexus opinions.  

In this regard, the Board notes that the Veteran was scheduled for a VA examination at the Cleveland, Ohio VA Medical Center (VAMC) in January 2009.  She called to cancel that appointment.  She has subsequently explained that she refrained from making the three-hour trip from her home due to inclement weather.  She also noted that the Ann Arbor, Michigan VAMC is just over one hour from her home, and that the VA Outpatient Clinic (VAOPC) in Toledo was 15 minutes from her home.  

If possible, an attempt should be made to schedule the Veteran at one of these geographically closer locations.  If this is not possible, while the Board is sympathetic to the inconvenience she may experience due to travel, the Veteran is advised that she ultimately has a duty to cooperative in the development of her claim, and that such duty includes reporting for a VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA orthopedic examination (at the Ann Arbor VAMC or the Toledo VAOPC, if possible) to determine the nature and etiology of her claimed low back disability, right hip disability, shin splints, and arthritis of multiple joints.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify the nature and extent of any currently demonstrated low back or right hip disability.  The examiner should also identify the presence of shin splints or similar disorder and note joints in which arthritis is evident.  With respect to any such disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the Veteran for a VA rheumatology examination (at the Ann Arbor VAMC or the Toledo VAOPC, if possible) to determine the nature and etiology of her claimed fibromyalgia.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether fibromyalgia is currently present.  If so, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that fibromyalgia is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is once again notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


